Title: To Benjamin Franklin from William Franklin, 7 September 1765
From: Franklin, William
To: Franklin, Benjamin


Honoured Sir
Burlington, Septr. 7, 176510 P.M.
Having just heard that there is a Vessel to sail for Bristol Tomorrow Morning from Philadelphia, I embrace the Opportunity to send you a Copy of a Letter I this Week receiv’d from Mr. Coxe, with my Answer, and a Letter from our Speaker to the Speaker of Massachusets Bay. Mr. Coxe never consulted me on his Resignation, but on the contrary told me about 10 Days ago that he should certainly do his utmost to execute the Office; and at that Time he executed before me a Bond sent over to him for the Purpose by the Secretary of the Stamp Office in England. If he had been threaten’d or insulted on the Occasion, and could not have received Protection from the Government, his Resignation would have been excuseable. But I can’t learn that he has received any Threats, or was likely to receive the least Obstruction in the Execution of his Office, so that his Surrender is not only using the Gentleman ill who recommended him to the Office, but the Province in general, as it may subject them to be thought as culpable as the N. England Governments. The Messrs. Smiths here, and indeed most of the Inhabitants, are so angry with him on this Account that they have a Mind to publish something against him in the News-papers by way of Vindication of the Colony. They imagine that Mr. Coxe’s Letters will go by this Vessel, and would therefore be glad that you would lay the enclosed Letters before the Treasury, and inform their Lordships that Mr. Coxe is alone to blame for this extraordinary Procedure.
I have as yet received no directions from the Ministry relative to the Stamp Act, but if I should be impowered to appoint an Officer, pro Tempore, for distributing Stamps, upon the Death or Refusal of the one appointed from Home (as is the Case in the Customs) I doubt not but I shall be able to procure one that will execute the Office, with little or no Trouble. I could wish that it might be obtained for Capt. Davenport, but as the Officer is, I understand, to be bound himself in a Bond of £2,000 Sterling besides other Securities, I don’t know how that Matter can be managed.
Governor Colden, I’m told, is putting the Fort in a Posture of Defence, has ordered his Son to move in there with all his Effects, and is determined that he shall execute the Stamp Office till one is appointed from Home. He has got some Soldiers from the General, and the Men of War are drawn up before the Town to protect the Stamps when they arrive.

The Boston Writers have basely spirited up the People there to rise and destroy Mr. Oliver’s House, on Account of his being the Stamp Officer, &c. But, as is usual with Mobs when they once feel their own Power, they have gone much beyond what was desired by those who first raised them, and destroy’d the Houses, and plundered the Effects of several even of those who were against the Stamp Act, particularly Mr. Hutchenson the Lieut. Govr. But I must refer you to the Papers which I enclose, for further Particulars.
The Behaviour of these Mobs has intimidated most of the Stamp Officers, and occasioned them to resign. But Mr. Hughes was with me last Sunday, and seemd determin’d to hold out to the last. It is said the Presbyterians of N. England have wrote to all their Brethren throughout the Continent, to endeavor to stir up the Inhabitants of each Colony to act as they have done, in hopes of thereby making it appear to the Ministry too difficult a Matter to call them to account for their late outrageous Conduct.
Mr. Hughes, and your Friends at Philadelphia will I suppose write to you by this Conveyance, which makes it less necessary for me to say any thing of their Politics, and indeed, I have only Time to add Betsy’s Duty, and that of Honoured Sir Your affectionate Son
Wm: Franklin
 
Endorsed: Letter from Govr Franklin to B. Franklin, Sept. 7. 1765 relating to the Stamp Act.
Read Novr 1. 1765
